[Cite as State v. Chandler, 2019-Ohio-2080.]

                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY



STATE OF OHIO,                                  :

       Appellee,                                :     CASE NO. CA2018-07-058

                                                :              OPINION
   - vs -                                                       5/28/2019
                                                :

LATISHA A. CHANDLER,                            :

       Appellant.                               :




            CRIMINAL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
                              Case No. 2018TRC08860



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas A. Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

Alexander, Wagner & Kinman, Maxwell D. Kinman, 423 Reading Road, Mason, Ohio 45040,
for appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Latisha A. Chandler, appeals from her conviction in the

Clermont County Municipal Court following her guilty plea to operating a vehicle while under

the influence of alcohol or drugs ("OVI"). For the reasons discussed below, we affirm her

conviction.

        {¶ 2} On June 11, 2018, appellant was charged with one count of OVI in violation of

R.C. 4511.19(A)(1)(a), one count of OVI in violation of R.C. 4511.19(A)(1)(d), and one count
                                                                   Clermont CA2018-07-058

of failing to drive within marked lanes in violation of R.C. 4511.33. The charges arose out of

allegations that appellant operated a motor vehicle in Union Township, Ohio with a blood

alcohol concentration of .204.

       {¶ 3} On July 10, 2018, appellant pled guilty to one count of OVI in violation of R.C.

4511.19(A)(1)(a), a misdemeanor of the first degree, in exchange for the remaining charges

being dismissed. Before accepting appellant's guilty plea, the trial court advised appellant of

the consequences of her plea, the rights she was waiving by pleading guilty, and the possible

penalties that could be imposed as a result of her guilty plea. Regarding the possible

penalties she faced, the court advised appellant as follows:

              THE COURT: All right. Now, ma'am, if you're found guilty of this
              offense, have you discussed with your attorney what the possible
              penalties are?

              [APPELLANT]: Yes.

              THE COURT: And you know there are some mandatory
              penalties, a mandatory three days in jail or three days residential
              driver's intervention program?

              [APPELLANT]: I asked for the three days in jail.

              THE COURT: Huh?

              [APPELLANT]: Three days in jail.

              THE COURT: Okay. That's what you want to do?

              [APPELLANT]: And get it over with.

              THE COURT: And you also understand there's a mandatory
              license suspension of the minimum of one year to a maximum of
              three years, and there's a mandatory fine, a minimum of $375 to
              a maximum of $1,075. You could also be ordered to have drug
              and alcohol treatment, followed up with any assessment –
              recommendations after an assessment. You could be ordered to
              have a restrictive license plate and you could be ordered to have
              an ignition interlock device on any vehicle if you get privileges.
              And lastly, you could be placed on community control for up to
              five years with sanctions. Do you understand those possible
              penalties?
                                              -2-
                                                                   Clermont CA2018-07-058


              [APPELLANT]: Yes.

(Emphasis added.)

       {¶ 4} The trial court accepted appellant's guilty plea and immediately proceeded to

sentencing.   The court heard from appellant's trial counsel, the state, and appellant.

Appellant's counsel requested appellant be sentenced to three days in jail instead of being

ordered to attend the residential driver's intervention program, asked the court not to impose

community service on appellant due to her busy schedule, and requested certain driving

privileges that had already been granted to appellant be continued and expanded to allow

appellant to travel to work and take her ailing mother to various medical appointments. The

state opposed appellant being granted additional driving privileges. After considering the

principles and purposes of sentencing, the trial court sentenced appellant to 120 days in jail,

with 117 days suspended, two years of nonreporting community control, eight hours of

community service, and a $375 fine. Appellant's license was suspended for one year but she

was given driving privileges for work, to attend a CRC assessment and any follow-up, to

attend community service activities, and for family medical purposes, which the court

specified included taking her mother to medical appointments. The court ordered that an

ignition interlock device be placed on any vehicle appellant used while exercising her driving

privileges.

       {¶ 5} Appellant timely appealed her conviction, raising the following as her only

assignment of error:

       {¶ 6} THE TRIAL COURT'S JUDGMENT OF CONVICTION SHOULD BE SET

ASIDE FOR INEFFECTIVE ASSISTANCE OF COUNSEL.

       {¶ 7} In her sole assignment of error, appellant contends her plea was not voluntarily,

knowingly, and intelligently entered as she was "unable to properly consider the implications


                                              -3-
                                                                                    Clermont CA2018-07-058

of a guilty plea as counsel assisting her was ineffective." Specifically, appellant contends her

trial counsel was ineffective for failing to advise her of the possibility that an interlock device

would be required for driving privileges and for failing to negotiate a jointly recommended

sentence with the state to exclude the use of the interlock device.1

        {¶ 8} "A plea of guilty waives the right to claim that one was prejudiced by ineffective

assistance of counsel, except to the extent that such ineffective assistance made the plea

less than knowing, intelligent, and voluntary." State v. McMahon, 12th Dist. Fayette No.

CA2009-06-008, 2010-Ohio-2055, ¶ 33. The alleged ineffective assistance of counsel must

be apparent from the record on appeal. State v. Cooperrider, 4 Ohio St.3d 226, 228 (1983).

"Any allegations of ineffectiveness based on facts not appearing in the record should be

reviewed through * * * postconviction remedies." State v. Coleman, 85 Ohio St.3d 129, 134

(1999).

        {¶ 9} To prevail on an ineffective assistance of counsel claim, appellant must

establish that (1) her trial counsel's performance was deficient and (2) she was prejudiced as

a result. Strickland v. Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052 (1984). Trial

counsel's performance will not be deemed deficient unless it "fell below an objective standard

of reasonableness." Strickland at 688. To show prejudice, appellant must establish that, but

for her trial counsel's errors, there is a reasonable probability that the result of the proceeding

would have been different. Strickland at 694. Therefore, within the context of a guilty plea,

appellant must demonstrate that there is a reasonable probability that, but for counsel's

errors, she would not have pled guilty. State v. Xie, 62 Ohio St.3d 521, 524 (1992), citing



1. Appellant's counsel also argues that appellant should be permitted to withdraw her guilty plea pursuant to
Crim.R. 32.1 and urges this court to consider factors supporting withdrawal of the plea. However, as a motion
seeking withdrawal of appellant's guilty plea was not filed at the trial court level, we will not address the merits of
appellant's Crim.R. 32.1 arguments on appeal. See, e.g., State v. Miller, 12th Dist. Clermont No. CA2016-08-
057, 2017-Ohio-2801, ¶ 24 (noting that it is "well-settled that issues not raised in the trial court may not be raised
for the first time on appeal").
                                                         -4-
                                                                    Clermont CA2018-07-058

Strickland. An appellant's failure to satisfy one prong of the Strickland test negates a court's

need to consider the other. State v. Madrigal, 87 Ohio St.3d 378, 389 (2000).

       {¶ 10} As this court has repeatedly recognized, "trial counsel's advice to take a plea

deal is not ineffective assistance of counsel." State v. Tringleof, 12th Dist. Clermont Nos.

CA2017-03-015 and CA2017-03-016, 2017-Ohio-7657, ¶ 17. See also State v. Robinson,

12th Dist. Butler No. CA2013-05-085, 2013-Ohio-5672, ¶ 23; State v. Sturgill, 12th Dist.

Clermont No. CA2014-09-066, 2015-Ohio-1933, ¶ 20. "Counsel is strongly presumed to

have rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment." McMahon, 2010-Ohio-2055 at ¶ 35, citing Strickland at

690.

       {¶ 11} Appellant claims counsel was ineffective for failing to advise her that as part of

her sentence the court could order an interlock device be placed on any car she operated.

After reviewing the record, we find no merit to appellant's argument. Contrary to appellant's

assertions on appeal, the transcript from the July 10, 2018 hearing indicates that appellant

answered affirmatively when asked by the court whether her counsel had "discussed * * *

what the possible penalties [were]" for pleading guilty to first-degree misdemeanor OVI.

Furthermore, appellant was specifically advised by the trial court before she entered her plea

that she "could be ordered to have an ignition interlock device on any vehicle" if she received

driving privileges. Appellant, therefore, cannot establish either prong of her ineffective

assistance of counsel claim.

       {¶ 12} Appellant also argues trial counsel was ineffective for failing to negotiate a

jointly recommended sentence with the state to exclude the use of the interlock device. We

find no merit to appellant's argument as appellant cannot establish the prejudice prong of her

ineffective assistance claim. A defendant "cannot demonstrate prejudice from the failure to

negotiate an agreed or recommended sentence, because a trial court is not restricted by a
                                              -5-
                                                                   Clermont CA2018-07-058

sentencing recommendation." State v. Hayes, 10th Dist. Franklin No. 08AP-233, 2009-Ohio-

1100, ¶ 26, citing State v. Zamora, 3d Dist. Paulding Nos. 11-07-04 and 11-07-05, 2007-

Ohio-6973, ¶ 19; State v. McGhee, 3d Dist. Shelby No. 17-06-05, 2006-Ohio-5162, ¶ 24; and

State v. Lamson, 5th Dist. Muskingum No. CT06-0064, 2007-Ohio-3098, ¶ 8.

       {¶ 13} Accordingly, we find that appellant has failed to demonstrate that she received

ineffective representation by her trial counsel or that counsel's representation made her plea

unknowing, unintelligent or involuntary. Appellant's plea was entered after the trial court

complied with Crim.R. 11(E) and after counsel and the trial court advised appellant of the

potential penalties that could be imposed as a result of her OVI conviction. Appellant's sole

assignment of error is, therefore, overruled.

       {¶ 14} Judgement affirmed.


       S. POWELL and PIPER, JJ., concur.




                                                -6-